—Appeal by the defendant, as limited by his motion, from an amended sentence of the Supreme Court, Kings County (Pesce, J.), imposed September 18, 1997, revoking a sentence of probation previously imposed by the same court, upon a finding that he had violated a condition thereof, and imposing a sentence of imprisonment upon his previous conviction of attempted criminal possession of a controlled substance in the third degree, on the ground that the sentence is excessive.
Ordered that the amended sentence is affirmed.
The defendant’s waiver of his right to appeal, executed at a proceeding conducted on May 25, 1994, precludes him from arguing on appeal that the amended sentence which the court imposed was excessive (see, People v Miles, 268 AD2d 489 [decided herewith]; People v Loper, 215 AD2d 406; see also, People v Kemp, 94 NY2d 831; cf., People v Rodriguez, 259 AD2d *4931040; People v Daniel A., 259 AD2d 983). Mangano, P. J., Ritter, Joy and Florio, JJ., concur.